DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The Drawings filed 15 June 2018 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the starter-electric generator 108 must be shown in such a way as to illustrate how the simultaneous process(es) of claims 12 and 13/20 could be carried out (see 112 discussion below) or the feature(s) canceled from the claim(s). 
That is, the limitation “while facilitating a desired amount of thrust production” in claim 12  and the recitation “to facilitate the [desired amount of] thrust production” in claims 13 and 20 suggest that the process of “providing power from the auxiliary electric generator, through the power distribution bus, through the main starter-electric generator of the gas turbine engine, and to the one or more shafts of the gas turbine engine” (claim 12) occurs simultaneously with the subsequently claimed process of providing a reduced amount of electrical power from the starter-electric generator (in claims 13 and 20). However, the simultaneous execution of both processes is not shown in the Drawings, because there is shown only a single starter-electric generator (108) having a single mechanical input/output (shaft 34) and a single electrical input/output (112), having no structural features beyond those of a conventional starter-electrical generator, and a single starter-electric generator having a single mechanical input/output and a single electrical input/output is not capable of simultaneously generating electricity from its rotating shaft and motoring the rotating shaft using electricity (likewise it is not capable of simultaneously conducting current in opposite directions). 
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Amendments to the title filed 20 November 2020 are entered. 

Claim Objections
Claim 21 objected to because of the following informalities:    
Claim 21: “driven a first shaft” is believed to be in error for --driven by a first shaft--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 13 and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 13 and 20, the limitation “while facilitating a desired amount of thrust production” in claim 12  and the recitation “to facilitate the [desired amount of] thrust production” in claims 13 and 20 suggest that the process of “providing power from the auxiliary electric generator, through the power distribution bus, through the main starter-electric generator of the gas turbine engine, and to the one or more shafts of the gas turbine engine” (claim 12) occurs simultaneously with the subsequently claimed processes of providing reduced amounts of electrical power from the starter-electric generator (in claims 13 and 20). However, the simultaneous execution of both processes is not sufficiently supported by the disclosure, because there is disclosed only a single starter-electric generator (108) having a single mechanical input/output (shaft 34) and a single electrical input/output (112), having no structural features beyond those of a conventional starter-electrical generator, and a single starter-electric generator having a single mechanical input/output and a single electrical input/output is not capable of simultaneously generating electricity from its rotating shaft and motoring the rotating shaft using electricity (likewise it is not capable of simultaneously conducting current in opposite directions). One of ordinary skill in the art would not have understood the Applicant as having possessed the claimed invention before the effective filing date of the claimed invention.  

Claims 13 and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 13 and 20, the limitation “while facilitating a desired amount of thrust production” in claim 12  and the recitation “to facilitate the [desired amount of] thrust production” in claims 13 and 20 suggest that the process of “providing power from the auxiliary electric generator, through the power distribution bus, through the main starter-electric generator of the gas turbine engine, and to the one or more shafts of the gas turbine engine” (claim 12) occurs simultaneously with the subsequently claimed processes of providing reduced amounts of electrical power from the starter-electric generator (claims 13 and 20). However, the simultaneous execution of both processes is not enabled by the disclosure, because there is disclosed only a single starter-electric generator (108) having a single mechanical input/output (shaft 34) and a single electrical input/output (112), having no structural features beyond those of a conventional starter-electrical generator, and a single starter-electric generator having a single mechanical input/output and a single electrical input/output is not capable of simultaneously generating electricity from its rotating shaft and motoring the rotating shaft using electricity (likewise it is not capable of simultaneously conducting current in opposite directions). One of ordinary skill in the art would be required to perform undue experimentation in order to achieve the claimed invention as discussed below in the context of the In re Wands factors: 
In determining a level of undue experimentation, the following In re Wands factors were considered: 
(A) the breadth of the claims; the claims are specifically drawn to a method for operating an aircraft gas turbine engine where the processes of generating electricity using the HP shaft and motoring of the HP shaft using electrical power produced by a generator of the LP shaft are carried out simultaneously using a single starter-electric generator. However, the claims do not provide further description as to how both processes could be carried out using a single starter-generator of the conventional arrangement.  
(B) the nature of the invention; the claims are drawn to the combination of prior art processes (i.e., distributing electrical loads between two shafts of a gas turbine and using one shaft to drive the other through electrical power transfer) into a single system capable of carrying out both processes. However, the disclosed/claimed system is unable to carry out both processes simultaneously (as presently claimed), because a single starter-generator is not capable of simultaneously motoring a shaft and generating electricity form the rotation of the shaft.

(D) the level of one of ordinary skill; Master’s degree in Mechanical and/or Aerospace engineering and 10-20 years’ experience
(E) the level of predictability in the art; the art of jet engines is replete with projects requiring long and expensive undue experimentation to bring to fruition (e.g., a single project bankrupting an entire reputable company, projects scheduled to complete within 5 years are delayed up to 20 years, etc.). Unpredictability is characteristic of the art, such that undue experimentation is often necessary despite the high level of ordinary skill in the art. 
(F) the amount of direction provided by the inventor; inventor provides no direction as to features of the starter-electric generator that would be different from those of a conventional starter-electric generator that would enable it to operate in the claimed manner. 
(G) the existence of working examples; it is not known whether working examples exist.
(H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure: in this case, one of ordinary skill in the art would have to explore various technologies in starter-generator arts and discover a way to conduct current in opposite directions simultaneously through a single circuit, which would involve extensive and expensive trial and error through testing and simulations. Thus, there is undue experimentation required in order to achieve the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 11-13, 20-21, and 23-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the recitation(s) “both generated upstream of a high pressure compressor” renders the claim indefinite because, as recited the limitations imply that the amounts of electrical power are generated upstream of a high pressure compressor. However, the disclosure only supports the starter-electric generator and the auxiliary generator being mechanically coupled to the gas turbine at a location upstream of the high pressure compressor. The disclosed generators not being located in the stream flowing to (or from) the high pressure compressor, the disclosed electrical power could not have been “generated” upstream of the high pressure compressor. Even if Applicant refers to the generation of power as the point where the shaft power is extracted from, such extraction occurs in the turbines where combustion gas is utilized to generate mechanical energy (which is then transformed to electrical energy in the generators) and the turbines are located downstream of the high pressure compressor.  
Dependent claims 2 and 11 are also rejected.
Regarding Claim 12, the recitation “generator driven by the low pressure shaft between the low pressure compressor and the high pressure compressor” renders the claim indefinite because it is unclear what is “between the” low pressure compressor (LPC) and the high pressure compressor (HPC); i.e., whether it is the generator or the low pressure shaft. If it is the low pressure shaft, it is further unclear how the low pressure shaft can be limited to extending between the LPC and HPC when a previous limitation of the claim requires the low pressure shaft to further connect the compressor section to the turbine section (downstream of the compressor section). 
Dependent claims 13 and 20 are also rejected.
claims 13 and 20, the recitations regarding “amount of electrical power generated by the starter-electric generator” that are non-zero render the claims indefinite in light of the recitations of “while facilitating a desired amount of thrust production” and “providing power from the auxiliary electric generator, through the power distribution bus, through the main starter-electric generator of the gas turbine engine, and to the one or more shafts of the gas turbine engine” from claim 12, because the combination of limitations are claimed to occur simultaneously, but it is not clear how the simultaneous execution of both processes could be carried out by the claimed system. The original disclosure shows a single starter-electric generator (108) having a single mechanical input/output (shaft 34) and a single electrical input/output (112), having no structural features beyond a conventional starter-electrical generator. It is noted that a single starter-electric generator having a single mechanical input/output and a single electrical input/output is not capable of simultaneously generating electricity from its rotating shaft and motoring the rotating shaft using electricity (likewise it is not capable of simultaneously conducting current in opposite directions). Thus, it is not clear whether Applicant claims both processes of the method occurring simultaneously or simply that the method may include both processes occurring in the alternate. In the interest of compact prosecution, the claims are interpreted to require the capacity to perform both processes without requiring the processes to occur simultaneously. 
Regarding Claim 21, the recitation “positioned between a[/the] low pressure compressor and a[/the] high pressure compressor” renders the claim indefinite because it is unclear whether Applicant claims the entire first and second shafts extending between the low pressure compressor (LPC) and the high pressure compressor (HPC) (as is currently implied by the claim language, but which is unsupported under 112a by the Specification) or whether only a portion of each shaft need extend therebetween (supported under 112a by the Specification).
Dependent Claims 23-25 are also rejected. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deroineau 20060042252 in view of Armstrong 20150042103 and Moniz 7997085.
Regarding Claim 1, Deroineau teaches a method for operating (Abstract, Claim 1, [0008, 0022]) an aeronautical gas turbine engine (100; Fig 1) having one or more shafts (136, 138) and an electrical machine (104-1), the electrical machine including a starter-electric generator (Fig 1; 104-1; [0019]) driven by at least one of the shafts (136, HP shaft/spool) of the gas turbine engine, the method comprising: 
determining a desired amount of thrust to be produced from the gas turbine engine ([0007-8] “receive aircraft operational data representative of aircraft thrust…requirements”); 
determining a desired amount of electrical power to be generated from the starter-electric generator of the gas turbine engine ([0007-8] “receive aircraft operational data representative of aircraft …electrical load requirements”); 
producing the desired amount of thrust using the gas turbine engine ([0003] “Aircraft main propulsion engines…generate propulsion thrust for the aircraft, … [where] a portion of the shaft power that each turbine generates is used to provide propulsion thrust, while another portion of the generated shaft power is extracted and used to drive…other rotational components”); 
producing less than the desired amount of electrical power using the starter-electric generator of the gas turbine engine to allow the gas turbine engine to produce the desired amount of thrust without exceeding operational limits (e.g., a surge margin; [0020, 22-23]); 
determining a maximum amount of electrical power that the gas turbine engine is capable of producing using the starter-electric generator while also producing the desired amount of thrust ([0020, 22-23]); 
determining an auxiliary amount of electrical power desired ([0020, 22-23]) based on the determined desired amount of electrical power to be generated and the determined maximum amount of 
and providing a first amount of power from the starter-electric generator of the gas turbine engine and a second amount of power from the auxiliary electric generator to a power distribution bus (150, 142-1, 142-2, [0018]; [0022]), 
wherein the starter-electric generator of the gas turbine engine is also in electrical communication with the power distribution bus (Fig 1), 
wherein the starter-electric generator of the gas turbine engine is a main starter-electric generator (there being no special definition of a “main” starter-generator as opposed to a generic starter-generator, this limitation is interpreted merely as a means of distinguishing between the starter-electric generator and the auxiliary electric generator claimed below), and 
wherein an auxiliary power system includes an auxiliary electric generator (104-2; Fig 1) driven by the one or more shafts (138, LP shaft/spool) of the gas turbine engine.
Specifically, Deroineau teaches the method steps in: 
[0008], “aircraft electrical load requirements are determined” 
[0020], “Once the main propulsion engine 102 is started and running, the first electrical machine 104-1 is then configured to operate in the generator mode” to provide a desired amount of electricity, “and the second electrical machine 104-2 is then properly energized, as needed, to generate electrical energy” 
[0022], “the engine power extraction control circuit 106…controls and balances the amount of rotational energy that the first and second electrical machines 104-1, 104-2 individually extract from the high pressure and low pressure turbines 130, 132 and convert to electrical energy, in order to supply the desired amount of electrical power within the engine operability/efficiency envelope” 
[0023], “The amount of rotational energy that is generated by, and extracted from, each turbine 130, 132 will depend, at least partially, on the thrust and electrical load requirements of the aircraft…[(i.e., using] engine thrust setting,…[and] aircraft electrical system load[)]”.
By the above, Deroineau teaches: 
(1) the total electrical power needed for the aircraft is first determined as a desired amount of electrical power to be generated from the starter-electric generator of the high pressure spool ([0020]); 

(3) this auxiliary amount of electrical power is provided by the auxiliary electric generator to the power bus (Fig 1) as a second amount of power; and
(4) every step of the process is carried out while fulfilling: the total electrical load demand of the aircraft, the total desired amount of thrust required, and other operability factors such as sufficient surge margin.
Deroineau further teaches a high pressure compressor (126).
Deroineau does not teach the second amount of power being greater than the first amount of power while producing the desired amount of thrust using the gas turbine engine, and the first amount of power and the second amount of power are both generated upstream of a high pressure compressor. 
However, Armstrong teaches a method for operating a multi-shaft aeronautical gas turbine engine (100) having an electrical machine (136), the electrical machine including a starter-electric generator (Fig 1) driven by at least one of the shafts (120) of the gas turbine engine, and 
an auxiliary power system (134) including an auxiliary electric generator (Fig 1) driven by the one or more shafts of the gas turbine engine (114), 
both supplying electrical power to a power distribution bus (138); and the method comprising: 
providing a first amount of power from the starter-electric generator of the gas turbine engine and a second amount of power from the auxiliary electric generator to a power distribution bus (Fig 1; [0034, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electrical power split of Armstrong for the adjustable electrical power split of Deroineau, because Armstrong teaches such a power split may be an optimal percentage of power extraction for each shaft of a multi-shaft aeronautical gas turbine engine (as in Deroineau) based on the dynamically-determined constrained optimal power allocation computation of a limit management system (146) (Armstrong, [0037]).
Deroineau in view of Armstrong does not teach the first amount of power and the second amount of power are both generated upstream of a high pressure compressor.
However, Moniz teaches a multi-shaft aeronautical gas turbine engine (10) with a first starter/generator (102) generating a first amount of power (Col.4 ll.24-29) coupled to a high pressure shaft (32) and an auxiliary electric generator (104) generating a second amount of power (Col.4 ll.13-16) coupled to a low pressure shaft (31), and the first amount of power and the second amount of power are both generated upstream of a high pressure compressor (14; interpreted under 112b as the first and second amounts of power being generated by the starter/generator and auxiliary generator being driven by the respective shafts via power take-offs that are both upstream of the high pressure compressor; Fig 1). Moniz further teaches the power take-offs being run through a single accessory gearbox (130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to drive both generators of Deroineau in view of Armstrong upstream of the high pressure compressor with a single gearbox as taught by Moniz, in order to provides a low-weight, compact method of double shaft power off-take (Col.5 ll.1-10; e.g., using a single accessory gearbox reduces space requirements and lubrication system complexity).
Regarding Claim 11, Deroineau in view of Armstrong and Moniz teaches all the limitations of the claimed invention as discussed above. Deroineau further teaches the one or more shafts of the gas turbine engine include a high pressure shaft (136) and a low pressure shaft (138), wherein the main starter- electric generator is driven by the high pressure shaft, and wherein the auxiliary electric generator is driven by the low pressure shaft (Fig 1).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deroineau in view of Armstrong and Moniz, and further in view of Oyori 9260195 and Sautron 20130345928.
Regarding Claim 2, Deroineau in view of Armstrong and Moniz teaches all the limitations of the claimed invention as discussed above. Deroineau in view of Armstrong and Moniz does not teach, determining the desired amount of electrical power to be generated includes determining an amount of power required to fully operate an environmental controls system, and wherein producing less than the desired amount of electrical power includes producing less than the amount of power required to fully operate the environmental controls system.  
However, Oyori teaches a similar system to optimize performance of a multi-shaft aeronautical gas turbine engine (10; Fig 1) by varying the electrical loads on two of the gas turbine engine spools (Oyori; Abstract, Claim 1, Col.2 ll.43-47), wherein an ECS (the loads on the generator(s) including a power supply 31 for air condition equipment for the cabin; Col.5 ll.3-5) is powered through the electrical bus (power distributor 28) using electricity from generator(s) (21, 22) such that determining a total desired amount of electrical power to be drawn from the electric generators of the two spools includes determining an amount of power required to fully operate an environmental controls system (the loads on the generator including a power supply 31 for air condition equipment for the cabin; Col.5 ll.3-5).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that producing less than the desired amount of electrical power by the starter-electric generator includes producing less than the amount of power required to fully operate the environmental controls system (the starter-electric generator only producing part of the electrical power required as taught by Deroineau and Deroineau in view of Armstrong and Moniz above, the required electrical power including the required electrical power of the ECS according to Oyori).
Additionally, Sautron teaches ECS systems comprising non-essential equipment such that “power extracted by the ECS 20 and distributed within the environmental systems can be divided into two categories of power extraction” and wherein a secondary power source may be “relied on to power at least part of, if not all of, the non-essential equipment” in order “to decrease the amount of energy that must be generated by the primary power source”. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce less than the amount of power required to fully operate the environmental controls system when providing less than the desired amount of electrical power using the starter-electric generator of Deroineau in view of Armstrong, Moniz, and Oyori as taught by Oyori and Sautron, in order to ensure constant power to essential equipment using the starter-electric generator (primary power source) while enabling flexibility in power source by supplying nonessential equipment (i.e. that found in ECS systems) using the auxiliary electric generator (secondary power source). 

Claims 12-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anghel 9045996 in view of Moniz.
Regarding Claim 12, Anghel teaches an aeronautical gas turbine engine comprising: 
a compressor section (102, 104; 114, 124; the fan 114 compresses air) having a low pressure compressor (fan 114; Col.3 ll.54-60) and a high pressure compressor (124; Col.3 ll.54-60); 
a combustion section (126) located downstream of the compressor section (Fig 1); 
a turbine section (132, 146) located downstream of the combustion section (Fig 1), 
the turbine section mechanically coupled to the compressor section by a low pressure shaft (136) and a high pressure shaft (134); 
a power distribution bus (219); 
an electrical machine (211) in mechanical communication with the high pressure shaft (134), 

an auxiliary power supply (including 210) in electrical communication with the power distribution bus and including an auxiliary electric generator (Fig 4) driven by the low pressure shaft (136) of the gas turbine engine; 
and a controller (217 OR FADEC/similar controller described in Col.6 ll.29-53) operably connected to the starter-electric generator and the auxiliary electric generator (Fig 4; Col.5 ll.32-36; Col.6 ll.29-53), 
the controller configured to provide power from the auxiliary electric generator, through the power distribution bus, through the electrical machine of the gas turbine engine, and to the high pressure shaft while facilitating a desired amount of thrust production (Col.5 ll.32-36; Col.6 ll.29-53, 64-end; Col.7 ll.1-8, 30-50).
Anghel does not teach a gearbox mechanically coupled to the high pressure shaft upstream of the high pressure compressor and the auxiliary electric generator coupled to the low pressure shaft between the low pressure compressor and the high pressure compressor. 
However, Moniz teaches an aeronautical gas turbine engine (10) comprising a compressor section having a low pressure compressor (12, 22) and a high pressure compressor (14), where a starter/generator (102) is coupled to a high pressure shaft (32) via a gearbox (130) upstream of the high pressure compressor (Fig 1) and an auxiliary generator (104) is coupled to the low pressure shaft (31) between the low pressure compressor and the high pressure compressor (Fig 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to drive both generators of Anghel upstream of the high pressure compressor with a single gearbox as taught by Moniz, in order to provides a low-weight, compact method of double shaft power off-take (Col.5 ll.1-10; e.g., using a single accessory gearbox reduces space requirements and lubrication system complexity).
Regarding Claim 13, Anghel in view of Moniz teaches all the limitations of the claimed invention as discussed above. Anghel further teaches the controller is further configured to provide electrical power to the power distribution bus from the auxiliary power supply when the amount of electrical power generated 
Regarding Claim 20, Anghel in view of Moniz teaches all the limitations of the claimed invention as discussed above. Anghel further teaches the controller is configured to reduce the amount of electrical power generated by the starter-electric generator by at least about ten percent (10%; reducing the amount of electrical power generated by the starter-electric generator being reduced to zero; “ceasing”; Abstract, Col.2 ll.1-6) of the desired amount to facilitate the thrust production from the gas turbine engine (Col.5 ll.32-36; Col.6 ll.29-53, 64-end; Col.7 ll.1-8, 30-50).

Claims 21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deroineau in view of Jones 201500251726, and Moniz.
Regarding Claim 21, Deroineau teaches a method for operating (Abstract, Claim 1, [0008, 0022]) a multi-shaft aeronautical gas turbine engine (100; Fig 1) having a starter-electric generator (Fig 1; 104-1; [0019]) driven by a first shaft (136, HP shaft/spool) of the gas turbine engine, the method comprising: 
determining a desired amount of thrust to be produced from the gas turbine engine ([0007-8] “receive aircraft operational data representative of aircraft thrust…requirements”); 
determining a desired amount of electrical power to be generated from the starter-electric generator of the gas turbine engine ([0007-8] “receive aircraft operational data representative of aircraft …electrical load requirements”); 
producing the desired amount of thrust using the gas turbine engine ([0003] “Aircraft main propulsion engines…generate propulsion thrust for the aircraft, … [where] a portion of the shaft power that each turbine generates is used to provide propulsion thrust, while another portion of the generated shaft power is extracted and used to drive…other rotational components”); and 
providing electrical power to a power distribution bus (150, 142-1, 142-2) from an auxiliary power system (104-2, Fig 1) including an auxiliary electric generator (Fig 1) driven by a second shaft of the gas turbine engine (138, LP shaft/spool; [0018]; [0022]) positioned between a low pressure compressor (118; fans compressing air by definition) and a high pressure compressor (126),

Specifically, Deroineau teaches the method steps in: 
[0008], “aircraft electrical load requirements are determined” 
 [0022], “the engine power extraction control circuit 106…controls and balances the amount of rotational energy that the first and second electrical machines 104-1, 104-2 individually extract from the high pressure and low pressure turbines 130, 132 and convert to electrical energy, in order to supply the desired amount of electrical power within the engine operability/efficiency envelope” 
[0023], “The amount of rotational energy that is generated by, and extracted from, each turbine 130, 132 will depend, at least partially, on the thrust and electrical load requirements of the aircraft…[(i.e., using] engine thrust setting,…[and] aircraft electrical system load[)]”.
Through these teachings, it is clear that: 
(1) the total electrical power needed for the aircraft is first determined as a desired amount of electrical power to be generated from the starter-electric generator of the high pressure spool ([0020]); 
(2) during operation, the starter-electric generator of the high pressure spool may produce less than the desired amount of electrical power and the auxiliary electrical generator of the low pressure spool may be used to provide more electric power commensurate to the amount that the starter-electric generator of the high pressure spool does not supply (i.e., the auxiliary electric generator provides an amount of electrical power, which is = [the desired amount of electrical power] - [the mount of electrical power the starter-electric generator provides]) ([0020, 22-23]); 
(3) this amount of electrical power provided by the auxiliary electric generator is sent to the power bus (Fig 1); and
(4) every step of the process is carried out while fulfilling: the total electrical load demand of the aircraft, the total desired amount of thrust required, and other operability factors such as sufficient surge margin.
Deroineau does not teach providing power from the auxiliary electric generator, through the power distribution bus, through the starter-electric generator of the gas turbine engine, and to the first shaft of the gas turbine engine while producing the desired amount of thrust using the gas turbine engine in response 
However, Jones teaches a multi-shaft aeronautical gas turbine engine comprising a starter-electric generator (32) coupled to a first shaft (high pressure shaft; [0014]) of the gas turbine engine and an auxiliary electric generator (30) coupled to a second shaft (low pressure shaft; [0014]) of the gas turbine engine where the generators can operate both as generators supplying electrical loads or to provide power from the auxiliary electric generator, through a power distribution bus (34), through the starter-electric generator of the gas turbine engine, and to the first shaft of the gas turbine engine while producing the desired amount of thrust (Fig 4d; [0038-39]); where the auxiliary electric generator supplies both electrical loads and the starter-electric generator to drive the first shaft (Figs 4c-d). That is, when the transient electrical load (‘T’) is removed (from the state of Fig 4c to that of Fig 4d), the auxiliary generator has additional electric generating capacity beyond a needed amount of power for an electrical load independent from the gas turbine engine (35), thus, the arrangement is switched to have the auxiliary generator supply electrical power to the starter-electric generator to drive the first shaft (Fig 4d).

    PNG
    media_image1.png
    745
    758
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    586
    780
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electrical power switching scheme of Jones to further optimize the electrical load sharing taught by Deroineau in order to mitigate overspeed of the first shaft (high pressure shaft) that typically results from removal of a heavy electrical load (Jones, [0038]). 

However, Moniz teaches an aeronautical gas turbine engine (10) comprising a compressor section having a low pressure compressor (12, 22) and a high pressure compressor (14), where a starter/generator (102) is coupled to a high pressure shaft (32) between the low pressure compressor and the high pressure compressor (Fig 1) and an auxiliary generator (104) is coupled to the low pressure shaft (31) between the low pressure compressor and the high pressure compressor (Fig 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to drive both generators of Deroineau in view of Jones between the low pressure compressor and the high pressure compressor with a single gearbox as taught by Moniz, in order to provides a low-weight, compact method of double shaft power off-take (Col.5 ll.1-10; e.g., using a single accessory gearbox reduces space requirements and lubrication system complexity).
Regarding Claim 23, Deroineau in view of Jones and Moniz teaches all the limitations of the claimed invention as discussed above. Deroineau further teaches the first shaft is a high pressure shaft (Fig 1), wherein the second shaft is a low pressure shaft (Fig 1), and wherein providing the auxiliary amount of electrical power to the power distribution bus from the auxiliary power system comprises providing the auxiliary amount of electrical power to the power distribution bus from the auxiliary power system during idle conditions ([0004, 0024, 28]; electrical load shifting to low pressure shaft enables maintenance of adequate surge margin without using compressor bleed and increased engine speed, which result in high fuel burn rate and residual thrust that are undesirable during idle conditions). 
Regarding Claim 24, Deroineau in view of Jones and Moniz teaches all the limitations of the claimed invention as discussed above. Deroineau further teaches determining the auxiliary generator has additional electric generating capacity, and wherein providing the auxiliary amount of electrical power to the power distribution bus from the auxiliary power system comprises providing the auxiliary amount of electrical power to the power distribution bus from the auxiliary power system in response to determining the auxiliary generator has additional electric generating capacity (the “engine power extraction control circuit 106, via the engine controller 140 and the generator control units 144-1, 144-2, controls and balances the amount of rotational energy that the first and second electrical machines 104-1, 104-2 individually 
Jones also teaches this as discussed above. That is, Jones teaches determining the auxiliary generator has additional electric generating capacity (i.e.,                         
                            Δ
                        
                    Y greater than the electrical power needs of load 35), and wherein providing the auxiliary amount of electrical power to the power distribution bus from the auxiliary power system comprises providing the auxiliary amount of electrical power to the power distribution bus from the auxiliary power system in response to determining the auxiliary generator has additional electric generating capacity (as in 4d).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deroineau in view of Jones and Moniz, and further in view of Robic 20170226934.
Regarding Claim 25, Deroineau in view of Jones and Moniz teaches all the limitations of the claimed invention as discussed above (including providing power from the auxiliary electric generator, through the power distribution bus, through the main starter electric generator of the gas turbine engine, and to the first shaft of the gas turbine engine while producing the desired amount of thrust using the gas turbine engine). Deroineau in view of Jones and Moniz as discussed so far, does not teach the power transfer process between shafts being used to lower an idle speed of the gas turbine engine. 
However, Robic teaches providing power from an auxiliary electric generator (7), through a power distribution bus (9), through a high pressure shaft electric generator (8) of a gas turbine engine (Fig 5; [0043-44]), and to the one or more shafts (20) of the gas turbine engine to lower an idle speed of the gas turbine engine ([0043-44]).
. 

Response to Arguments
Applicant's arguments filed 20 November 2020 have been fully considered but they are not persuasive or are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by Applicant’s amendments. The arguments were addressed in the rejections above at the relevant locations, to the extent possible. 
In Summary:
Applicant asserts that amendments to the claims overcome the previously applied objections and 112 rejections. 
However, claims 12-13 and 20 were not sufficiently amended to address the previously applied rejections and objections to claims 13 and 20. 
Applicant asserts that the amendments overcome the previously applied rejections by claiming high and low pressure shaft and compressors and specifically, the generators being driven by mechanical couplings to the shafts between the high and low pressure compressors.
However, newly applied references (Moniz and Jones) have been added to address those amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741                 

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741